Citation Nr: 1752136	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 2000 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In May 2008, the Veteran submitted correspondence expressing disagreement with the April 2008 rating decision.  However, the RO treated this as a new claim and continued the denial of service connection for Hodgkin's lymphoma in a July 2008 rating decision and August 2008 notification letter.  The RO also incorrectly characterized the issue as new and material despite the receipt of new evidence within one year of the original rating decision.  The Veteran's Notice of Disagreement for the July 2008 rating decision was timely received in August 2008.  A Statement of the Case was issued in February 2009 and the Veteran's substantive appeal was received in March 2009.

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for Hodgkin's lymphoma.
 
2.  Symptoms of the current Hodgkin's lymphoma were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
3.  The current Hodgkin's lymphoma is not related to service, to include due to an anthrax vaccine and/or depleted uranium.


CONCLUSION OF LAW

The criteria to establish service connection for Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Hodgkin's Lymphoma

The Veteran contends that he developed Hodgkin's lymphoma due to service.  He argues that the symptoms he noticed during service may have been early manifestations of the lymphoma and further indicated that the location of the back pain during service was the same spot where a tumor was eventually discovered.  Alternatively, he alleges that this disability is secondary to in-service exposure to anthrax vaccination and/or radiation. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Hodgkin's lymphoma, also formerly known as Hodgkin's disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for Hodgkin's lymphoma.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service personnel records establish that the Veteran served from January 2000 and January 2004 as a rifleman with combat service in the Gulf War Theater of Operations.  The Veteran also completed VA Form 10-9009D for exposure to depleted uranium.  See VA Memos, received May 27, 2008.  Service records also reflect he received anthrax vaccinations.  The Board notes that the Veteran is service-connected for mechanical low back pain.  

The Veteran's enlistment and separation examinations do not appear to reflect any clinical abnormalities related to Hodgkin's lymphoma.  However, in-service treatment records appear to indicate subjective complaints of low back pain.  The Veteran testified at the Board hearing that he began to have back pain and pain in his right hip while stationed in Iraq around 2003.  He also began to lose weight and stamina.  He explained that upon his return from service he became so weak he was no longer able to run or participate in activities he previously performed.  

Post-service VA treatment records show a diagnosis for nodular sclerosing Hodgkin's lymphoma in September 2007.  A September 2007 VA Chest CT Scan noted diffuse bulky mediastinal, supraclavicular and right hilar lymphadenopathy concerning for lymphoma.  It also noted diffuse subtle hyperdensity of L1 vertebral body and stated "'ivory vertebrae' can be seen with Hodgkin's lymphoma.  A nuclear medicine bone scan should be performed."  A September 2007 CT of the abdomen and pelvis noted it was a limited examination due to lack of intravenous contrast and noted no definite abnormal lymphadenopathy was seen but there was "sclerosis of the L1 vertebral body, possibly indicating involvement."  Shortly thereafter, he was diagnosed with Hodgkin's lymphoma.  A September 2007 hematology and oncology note indicated that he was newly diagnosed with nodular sclerosing Hodgkin's disease after being admitted with symptoms including weight loss, night sweats, questionable fevers, fatigue, shortness of breath, gastric upset and abdominal pain that the Veteran initially thought was related to taking medication for the back pain.  After the initial diagnosis, the Veteran underwent a course of treatment, which included chemotherapy.  

The April 2008 VA examination diagnosed Hodgkin's disease with metastasis to the lumbar spine.  The final diagnosis was lumbar back pain, secondary to metastatic lymphoma.  However, the VA examiner opined, "It is less likely than not that [the Veteran's] condition in 2002 and 2003 with back pain was an extension of the metastatic process undiagnosed at that time.  Certainly there has been a progression in [the Veteran's] symptoms in that his period and type of treatment is indeterminate at this time."  The Board notes that the VA examiner did not provide any rationale for this opinion nor did the examiner comment on any other symptoms the Veteran has described during service (weight loss, fatigue).  The examiner also did not provide an opinion as to whether exposure to an anthrax vaccination or to depleted uranium is at least as likely as not a cause of the Veteran's lymphoma.  The Veteran has also argued that the VA examiner's opinion was notated incorrectly and that the examiner told the Veteran that his back pain during service was due to undiagnosed lymphoma.  See VA Form 9, received March 23, 2009.

An April 2011 Gulf War VA examination concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner noted that the Veteran has Hodgkin's lymphoma, which can cause fatigue.  The examiner further noted that the fatigue could be related to cardiomyopathy.  

Subsequent private and VA treatment records from March 2014 indicate that the Veteran's Hodgkin's lymphoma went into remission.  Data from various blood and other laboratory studies are included among the post-service treatment records.	 

The Veteran testified before the undersigned in August 2016.  He stated that the prior VA examiner told him that his lumbar back pain was secondary to the metastatic lymphoma.  The Veteran said that over the next two years he started to get sick.  He said that in 2007, he was having back pain "that would not go away" and then he started to lose weight again, so he sought medical attention and was then diagnosed with Hodgkin's lymphoma.

The Veteran has also submitted several articles of medical literature that suggest an etiological relationship between lymphoma and exposure to an anthrax vaccine and/or depleted uranium.  As a result, a VHA medical opinion was sought in May 2017 to address the Veteran's contentions of direct and presumptive service connection.

The May 2017 VHA medical examiner reviewed the Veteran's previously submitted medical literature and opined that it was "at least not as likely as not (less than 50 percent probability) that the Veteran's Hodgkin's lymphoma was used by his in-service exposure to Anthrax Vaccine."  The examiner noted that there are limitations in establishing any causal relationship between the anthrax vaccine and Hodgkin's disease from July 1990 to November 2004.  The examiner explained that the evidence submitted by the Veteran regarding a causal relationship between the vaccine and Hodgkin's lymphoma used data from VAERS.  The examiner then commented that data from VAERS cannot generally be used to determine if a vaccine causes an adverse event, but is useful for hypothesis generation.  Based on the examiner's review of the data in VAERS, he found there was "no clear evidence of a causal relationship between deaths or serious adverse events (other than injection site and some allergic reactions) and anthrax vaccine."  He further said that continued surveillance and periodic evaluations of adverse event reports were ongoing.  

The May 2017 VHA medical examiner also reviewed the Veteran's previously submitted medical literature and opined that it was "at least not as likely as not (less than 50 percent probability) that the Veteran's Hodgkin's lymphoma was used by his in-service exposure to [d]epleted uranium."  After summarizing the findings of the medical literature, the examiner found that due to the disparity between the major studies cited in the evidence "uncertainty remains."  The examiner further stated, "Another source of uncertainty regarding lymphoma is that its International Classification of Diseases coding has changed appreciably, so death-certificate codes are somewhat inconsistent, and there were variations among studies in the reporting of lymphomas."  The examiner commented, "The studies considered by the IOM [Institute of Medicine] split virtually evenly between showing an increase in risk of Hodgkin's Lymphoma associated with exposure to natural uranium or [depleted uranium] and showing no change or a decrease in the risk of Hodgkin Lymphoma associated with uranium exposure."  He continued, "Only one study achieved a statistically significant finding, showing a significant increase in the risk of Hodgkin Lymphoma.  Most of the smaller studies show a non-significant decrease in risk of incidence or death."  In conclusion, the examiner explained that the IOM "noted that the pattern among the studies was highly varied, as would be expected if there truly were no effect in the population."

Next, the May 2017 VHA examiner opined, "It is at least not as likely as not (less than 50 percent probability) that the [Veteran's] symptoms during service were early manifestation of Hodgkin lymphoma."  The examiner pointed out that the Veteran's back pain (reported in 2000) predated the dates of exposure to depleted uranium (exposure occurred in 2001).  He also said that the sclerosis and diffuse subtle hyperdensity of the L1 vertebra was found in 2003.  A chiropractor examination in 2003 showed lumbar ligamentous tenderness around L5-S1.  The VHA examiner noted that in October 2003, the Veteran complained of a three-year history of low back pain symptoms that was also confirmed by subsequent service treatment records.  In September 2007, the Veteran had drenching night sweats and lost 40 pounds of body weight.  He was diagnosed with Hodgkin's disease stage 11B and was treated with chemotherapy that same month.  A bone scan from September 2007 showed no abnormality of the L1 vertebral body.  The treating physician from November 2007 wrote, "I am not convinced he has metastatic disease to bone."  The May 2017 examiner noted that at this point, the Veteran had stage 11B (presence of disease in the bone will change the stage to a stage IV, which he was not).  

The May 2017 VHA examiner opined, "It is clear from the documents that the symptoms of backache started late in 2000."  The examiner noted that the Veteran's depleted uranium exposure document showed that he was exposed as early as March 2001.  In addressing the symptoms of joint pain, loss of weight, and decreased stamina, as expressed by the Veteran, the examiner opined that these symptoms were non-joint pains.  He explained that the Veteran's knee joint pains were secondary to patellofemoral syndrome, which is not attributed to a systemic illness such as Hodgkin's disease.  As for the weight loss symptoms, the examiner noted that loss of weight symptoms in lymphoma include drenching night sweat and unintentional weight loss of greater than 10 percent of normal body weight over a period of six months.  Furthermore, the examiner noted that exposure to radiations emitted by uranium metal presents a negligible radiological hazard.  

The VHA examiner described the findings of a radiotoxicity study, and explained that insoluble uranium deposits "present no immediate health hazard is evidenced by the lack of health effects in the 22 American servicemen who retain depleted uranium shrapnel in their bodies, or in the 13 suspected of retaining such shrapnel, as the result of their involvement in friendly-fire incidents during the Gulf War."  The examiner summarized findings from the International Commission on Radiological Protection concerning calculations for radiation dose estimates.  The examiner stated, "In view of the low specific activity of depleted uranium, occupational exposures to this form of the element are extremely unlikely to result in radiation doses to tissues that are large enough to produce malignant changes."  The VHA examiner then said, "In short, despite numerous workers being exposed to large amounts of uranium, no study has provided evidence that either depleted or natural uranium is carcinogenic, even for lung cancer following inhalation of uranium."  He determined, "It can be safely concluded that at any conceivable level of uptake depleted uranium will have no appreciable radiological or chemical carcinogenic potential."  He continued, "Moreover, even if cancers were to be produced, they would occur many years after intake, because of the lag period between damage to sensitive cells and the appearance of recognizable tumors."  Lastly, the examiner said that "the only chemical toxic effect expected would be reversible damage to the kidney."

The Veteran's representative submitted correspondence in September 2017 to address the original language used in the May 2017 VHA opinion.  The representative pointed out that the phrase "used by" in the first and second stated opinions appears to be a grammatical error.  The representative suggested that "due to" was the intended phrase and requested corrections.

While the Board notes that the original language used in the May 2017 VHA medical opinion may possibly be confusing grammatically, the medical opinion is still clear when read as a whole.  Furthermore, it is supported by an adequate rationale.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that medical examination reports "must be read as a whole"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that the Court must review an examination report "as a whole" to determine whether the Board clearly erred in assessing the adequacy of the report).  Thus, the Board finds that the May 2017 VHA medical opinions, when read as a whole, is highly probative of a negative nexus between the Veteran's Hodgkin's lymphoma and service because it not only contains clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Hodgkin's lymphoma did not manifest within one year of service and further finds that the Veteran did not experience chronic symptoms of Hodgkin's lymphoma in service or continuous symptoms of this disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Additionally, 38 C.F.R. § 3.303(b) explains that presumptive service connection does not mean any manifestation of joint pain in service will permit service connection of Hodgkin's lymphoma as there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  The Board finds that the May 2017 VHA opinion adequately addressed the Veteran's contention of possible chronic symptoms of Hodgkin's lymphoma in-service and found that the low back and right hip pain was not related to the later manifestation and diagnosis of Hodgkin's lymphoma.

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of Hodgkin's lymphoma since service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The record shows that the Veteran was not diagnosed with Hodgkin's lymphoma until September 2007, three years after service, which is also when the evidence shows symptoms related to this diagnosis.  

In this case, the Veteran's statements are competent to report symptoms of pain because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, the Board finds the reported histories of continued symptoms of Hodgkin's lymphoma since service are inconsistent with, and outweighed by, the medical evidence of record.  

Even accepting these assertions as true, they do not support a finding that the Veteran experienced continuous symptoms of Hodgkin's lymphoma since service.  The Veteran's separation examination did not find any abnormalities related to Hodgkin's lymphoma.  The evidence of record does not contain any subsequent treatment for these conditions within one year of service and there is an approximately 3-year period of time between service separation and initial treatment for Hodgkin's lymphoma.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the May 2017 VHA opinion (as discussed above) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as Hodgkin's lymphoma was diagnosed and the evidence reflects a possible in-service manifestation of this disease, the next question is whether there is a causal relationship between the current diagnosis and the in-service treatment.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back and right shoulder disabilities and service. 

The Board has considered the Veteran's contentions as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's or other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders identified as a current diagnosis of Hodgkin's lymphoma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Hodgkin's lymphoma is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current Hodgkin's lymphoma contains complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of Hodgkin's lymphoma overlap with other disorders.  To differentiate pain attributable to the right hip or low back from pain due to Hodgkin's lymphoma or other etiologies requires knowledge of multiple other disorders that also cause symptoms of pain, as well as knowledge of all possible etiologies of Hodgkin's lymphoma, not just the location of pain.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of Hodgkin's lymphoma.  

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current Hodgkin's lymphoma and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disability and service; therefore, the Board attaches greater probative weight to the May 2017 VHA opinion than to the lay statements of record.

The Board finds that the May 2017 VHA opinion is adequate for nexus purposes and highly probative.  Specifically, the May 2017 examiner reviewed the claims file, including the medical literature submitted by the Veteran.  There is no indication that the VHA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service Hodgkin's lymphoma complaints or that he misstated any relevant fact.  Moreover, the VHA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base his conclusions.  As such, the Board accords the May 2017 VHA opinions great probative weight.

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his Hodgkin's lymphoma is related to service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current Hodgkin's lymphoma was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, service connection for Hodgkin's lymphoma must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in October 2007 and March 2008, prior to the initial adjudication of the service connection claim on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2007 and March 2008 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  

During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for Hodgkin's lymphoma is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


